        Case 5:19-cr-00905-DAE Document 76 Filed 03/25/21 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TEXAS
                        SAN ANTONIO DIVISION

USA,                                   §
                                       §
       Plaintiff,                      §     NO: SA:19-CR-00905(1)-DAE
vs.                                    §
                                       §
(1) Christopher Felix Montoya,         §
                                       §
       Defendant.                      §


            ORDER SETTING MOTION HEARING (IN PERSON)
       It is hereby ORDERED that the above entitled and numbered case is set

for a in person hearing on the pending Government's Motion to Revoke Bond

(Dkt no. 75) before Senior U.S. District Judge David A. Ezra in Courtroom 5, on

the Third Floor of the John H. Wood, Jr. United States Courthouse, 655 East

Cesar E. Chavez Boulevard, San Antonio, TX, on Monday, March 29, 2021 at

10:30 AM.

       IT IS SO ORDERED.
       DATED: San Antonio, Texas March 25, 2021.




                                           ______________________________
                                           DAVID A. EZRA
                                           SENIOR U.S. DISTRICT JUDGE
